Opinion filed June 30, 2016




                                       In The


        Eleventh Court of Appeals
                                  _____________

                  Nos. 11-15-00316-CR & 11-15-00317-CR
                              _____________

               BRANDON GRABLE FIELDING, Appellant
                              V.
                  THE STATE OF TEXAS, Appellee

                      On Appeal from the 91st District Court
                             Eastland County, Texas
                      Trial Court Cause Nos. 23205 & 23206


                      MEMORANDUM OPINION
      Brandon Grable Fielding, Appellant, originally pleaded guilty in each cause
to a first-degree felony offense of possession of a controlled substance with the intent
to deliver. He also pleaded true to the enhancement allegations in each cause.
Pursuant to the terms of the plea agreement, the trial court deferred a finding of guilt
and placed Appellant on community supervision for ten years in each cause. The
State subsequently filed motions to proceed with an adjudication of Appellant’s
guilt. At a hearing on the State’s motions, the trial court found all of the State’s
allegations to be true, revoked Appellant’s community supervision, adjudicated him
guilty of the charged offenses, and assessed his punishment at confinement for forty
years in each cause. We dismiss the appeals.
        Appellant’s court-appointed counsel has filed a motion to withdraw in both
causes. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeals are frivolous and without merit. With respect to each
cause, counsel has provided Appellant with a copy of the brief, a copy of the motion
to withdraw, an explanatory letter, and a copy of both the reporter’s record and the
clerk’s record. Counsel also advised Appellant of his right to review the record and
file a response to counsel’s brief.1 Appellant has not filed a response.
        Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in each cause, and we agree that the appeals are
without merit and should be dismissed. See Schulman, 252 S.W.3d at 409. We note
that proof of one violation of the terms and conditions of community supervision is
sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim.
App. 2009). The record from the adjudication hearing shows that the State presented
testimony about various violations by Appellant of the terms and conditions of his



        1
         This court granted Appellant more than thirty days in which to exercise his right to file a response
to counsel’s brief.
                                                     2
community supervision as alleged in the State’s motions to adjudicate.                            The
testimony regarding some of those violations was not controverted. Based upon our
review of the record, we agree with counsel that no arguable grounds for appeal
exist.
         We note that counsel has the responsibility in each case to advise Appellant
that he may file a petition for discretionary review with the clerk of the Texas Court
of Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days after
the opinion is handed down, send his client a copy of the opinion and judgment,
along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises Appellant that
he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
          The motions to withdraw are granted, and the appeals are dismissed.


                                                               PER CURIAM


June 30, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and McCall.2

Bailey, J., not participating.




         2
        Terry McCall, Retired Justice, Court of Appeals, 11th District of Texas at Eastland, sitting by
assignment.
                                                  3